Hopkins, J.,
concurs, except that he concurs only in the result with respect to the dismissal of the second cause of action (for malicious prosecution), being of the opinion that probable cause was established *850when the indictment was upheld by the State courts (People v. Caminito, 4 A D 2d 697, affd. 3 N Y 2d 596), even after the confession on which the indictment was based was held inadmissible by the Federal court (United States ex rel. Caminito v. Murphy, 222 F. 2d 698, cert. den. 350 U. S. 896).